Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”), dated as of                   ,
2008 (the “Effective Date”), is entered into by and between Booking.com B.V., a
private limited liability company (‘besloten vennootschap met beperkte
aansprakelyheid’), having its registered office at Weteringschans 28, 1017 SG
Amsterdam, The Netherlands (the “Company”), and Stoffer Anko Norden, residing at
Broekmaatweg 110, 7548 RV Enschede (“Executive”).

 

RECITALS

 


WHEREAS, EXECUTIVE IS CURRENTLY THE MANAGING DIRECTOR OF THE COMPANY;


 


WHEREAS, THE COMPANY AND EXECUTIVE ARE PARTIES TO AN EMPLOYMENT CONTRACT, DATED
AS OF JULY 14, 2005 (THE “EMPLOYMENT CONTRACT”), ATTACHED HERETO AS EXHIBIT A;


 


WHEREAS, EXECUTIVE HAS VOLUNTARILY RESIGNED FROM HIS POSITION AS THE MANAGING
DIRECTOR OF THE COMPANY, EFFECTIVE AS OF THE EFFECTIVE DATE; AND


 


WHEREAS, IN CONJUNCTION WITH EXECUTIVE’S TERMINATION OF HIS EMPLOYMENT, THE
COMPANY AND EXECUTIVE DESIRE TO ENTER INTO AN AGREEMENT SETTING FORTH THE
FOLLOWING TERMS AND CONDITIONS.


 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties agree as follows:

 

1.             Termination of Employment.  The effective date of Executive’s
voluntary termination of employment is September 1, 2008.  Executive recognizes
that he will be removed from the Company’s payroll and that his employment
relationship with the Company will be terminated for all purposes on the
Effective Date.  Further, Executive hereby resigns all other positions and
offices, if any, that he holds with the Company or any entity that is a
subsidiary of, or is otherwise related to or affiliated with, the Company and
ceases to serve as a director of the Company and any of its affiliates,
excluding priceline.com International Limited, as of the same date.

 

2.             Effect of Termination.  As of the Effective Date, Executive shall
cease to have any rights to salary, expense reimbursements or other benefits to
which Executive was entitled under the Employment Contract, except that
Executive shall be entitled to (a) any base salary which has accrued but is
unpaid as of the Effective Date, (b) any reimbursable expenses which have been
incurred but are unpaid as of the Effective Date, (c) subject to the sole
discretion of the Compensation Committee of priceline.com’s Board of Directors,
a pro-rata bonus for the 2008 fiscal year, payable in accordance with the terms
of the Company’s 2008 bonus plan, and (d) any unexpired vacation days which have
accrued under the Company’s vacation policy but are unused, as of the Effective
Date.  In addition, Executive acknowledges and agrees that the unvested portions
of all equity awards granted to him pursuant to the award agreements listed on
Exhibit B and as summarized on Exhibit B shall be forfeited as of the Effective
Date.  Notwithstanding the foregoing, any nonqualified stock options that have
vested,

 

--------------------------------------------------------------------------------


 

but have not been exercised as of the Effective Date, will continue to be
exercisable for ninety (90) days following the Effective Date pursuant to the
terms of the applicable stock option agreement.

 

3.             Affirmation of Non-Competition, Confidentiality and
Non-Solicitation Obligations.  In executing this Agreement, Executive hereby
reaffirms his non-competition, confidentiality, non-solicitation and other
obligations set forth in Sections 12 and 13 of the Employment Contract, which
shall continue in full force and effect (including any definitions applicable
thereto defined elsewhere in the Employment Contract); provided however that
Executive and the Company hereby agree that Section 13.1 of the Employment
Contract is hereby amended by deleting the phrase “For a period of 12 months
after termination,” where it appears therein and replacing it with the phrase
“For a period of 12 months after the date on which Employee ceases to be a
member of the Board of Directors of priceline.com International Limited,”.

 

4.             Assignment.  This Agreement shall inure to the benefit of, and
shall be binding upon, the Company and its successors and assigns.

 

5.             Modifications.  No change or modification of this Agreement shall
be valid unless it is in writing specifically referencing this Agreement and
signed by all the parties hereto.  No waiver of any provision of this Agreement
shall be valid unless it is in writing and signed by the party against whom it
is sought to be enforced.

 

6.             Entire Agreement.  Except as set forth herein, this Agreement
embodies the complete agreement and understanding between the parties with
respect to the subject matter hereof and effective as of this date supersedes
and preempts any prior understandings, agreements or representations by or
between the parties, written or oral (including, without limitation, the
Employment Contract), which may have related to the subject matter hereof in any
way.

 

7.             Survival.  Subject to any limits on applicability contained
therein, Paragraph 5 hereof shall survive and continue in full force in
accordance with its terms.

 

8.             Severability.  If any provision of this Agreement or the
application thereof to any party hereto or circumstance is adjudged or ruled to
be invalid or unenforceable, the remaining provisions of this Agreement and the
application thereof will be unaffected.

 

9.             Governing Law.  This Agreement shall in all respects be
interpreted, construed and governed by and in accordance with the internal
substantive laws of The Netherlands.

 

10.           Headings.  The headings and other captions in this Agreement are
for convenience and reference only and shall not be used in interpreting,
construing or enforcing any of the provisions of this Agreement.

 

11.           Counterparts.  This Agreement may be executed in two or more
counterparts, including via facsimile transmission, each of which shall be
deemed an original and all of which, taken together, shall constitute one and
the same instrument.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

 

BOOKING.COM B.V.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

STOFFER ANKO NORDEN,

 

in his individual capacity

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

Employment Contract

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

EMPLOYMENT CONTRACT

 

The undersigned:

 

BOOKINGS EUROPE B.V., a private limited liability company (‘besloten
vennootschap met beperkte aansprakelyheid’), having its registered office at
Weteringschans 28,1017 SG Amsterdam, the Netherlands (‘Bookings’), duly
represented by C.P.H.M. Koolen;

 

and

 

Stoffer Anko Norden, residing at Broekmaatweg 110, 7548 RV Enschede,
(‘Employee’);

 

Whereas:

 

·      Employee has been employed by Bookings as of August 1st 2003.

·      Bookings has recently been acquired by a subsidiary of US based
Priceline.com Incorporated.

·      Employee agrees to continue employment with Bookings, subject to the
terms and conditions set forth herein.

 

Hereby agrees as follows:

 

1.         Commencement, Term and Notice

 

1.1.      This employment contract is a continuation of the employment contract
referred to in the first recital and is entered into for an indefinite period of
time.

 

1.2.      The employment contract may be terminated by either party with due
observance of the statutory notice period. Notice may be given in writing only.

 

1.3.      The employment contract will end in any event without notice being
required at the end of the month in which Employee reaches the age of 65.

 

2.         Change of Employment Terms

 

2.1.      Bookings may unilaterally amend the employment terms in this contract
if it has a weighty reason to do so and provided Employee’s interests, insofar
as they are harmed by such change, must yield thereto in accordance with the
principle of reasonableness and fairness.

 

--------------------------------------------------------------------------------


 

3.         Employee Manual

 

3.1.      Employee acknowledges receipt of Bookings’ Employee Manual, the
provisions of which form an integral part of this employment contract.

 

4.         Position

 

4.1.      Employee will hold the position of Managing Director and reports to
Andy Phillipps.

 

4.2.      Employee may be assigned to work for a Bookings affiliate and
covenants that Employee, to the extent reasonable, will also perform duties
other than those considered Employee’s usual duties.

 

5.         Working Hours and Work Place

 

5.1.      The usual workweek is a 5 days, 40 hours week.

 

5.2.      Employee covenants that, at Bookings’ request, Employee will work
overtime whenever a proper performance of Employee’s so requires. Overtime is
not paid or otherwise compensated for.

 

6.         Salary

 

6.1.      Employee will receive a gross monthly base salary of EUR 14.818,67 on
the basis of a 40 hours workweek.

 

6.2.      Employee will be entitled to an annual holiday allowance of 8% of the
gross annual base salary, payable in May each year. If Employee was employed
during only a part of the calendar year, the holiday allowance will be reduced
pro rata.

 

6.3.      Employee’s participation in Bookings’ bonus plans, as applicable from
time to time, and any grant of bonuses thereunder is entirely at Bookings’
discretion.  The grant of a bonus in any given year or during several years
shall not create a precedent for any subsequent years.

 

7.         Expenses

 

7.1.      Bookings will reimburse Employee’s reasonable expenses directly
related to the performance of Employee’s work, provided such reimbursement may
be made tax and social security premium free and provided itemised expense
statements and original receipts are submitted in accordance with company
policy.

 

8.         Travel Expenses

 

8.1.      Travel expenses for commuting will be reimbursed in accordance with
applicable tax rules up to an amount of EUR 0.18 per kilometre along the most
customary route, subject to a maximum of EUR 135 per month (applicable rates in
2005).

 

8.2.      Bookings is entitled to unilaterally change the allowance under
Article 8.1 in the event of an adjustment thereof under tax law.

 

2

--------------------------------------------------------------------------------


 

9.         Pension

 

9.1.      For the duration of the employment contract, Employee will be entitled
to participate in Bookings’ pension plan, if and as soon as Employee meets the
relevant requirements. If and insofar as tax law and/or pension law are amended,
Bookings will be entitled to unilaterally adapt the pension plan to bring it
into compliance with such amendments.

 

10.       Holidays

 

10.1.    Employee will be entitled to 26 days’ holiday each calendar year. If
Employee performed work during only a part of the year, the number of days’
holiday will be reduced pro rata.

 

10.2.    Days’ holidays are set by Bookings after consultation with Employee.

 

10.3.    Days’ holiday must be taken as much as possible in the year in which
they are accrued. A maximum of five days may be carried forward to the next
year.

 

11.       Illness or Other Incapacity to Work

 

11.1.    If Employee is unable to perform work due to illness or any other
medical incapacity, Employee is obliged to inform Bookings thereof before 9arn
on the first day of illness or incapacity, stating the reasons, the expected
period of such illness or incapacity and the address at which Employee may be
reached during that period. As soon as work can be resumed, Employee will inform
Bookings thereof immediately.

 

11.2.    If Employee is unable to perform work due to illness or other medical
incapacity, Employee will remain entitled to continued payment of 70% of
Employee’s most recent gross base salary, but in no case less than the statutory
minimum wage, for a maximum period of 104 weeks commencing on the first day of
illness or incapacity.

 

11.3.    Periods in which Employee is unable to perform work due to illness or
other medical incapacity will be aggregated if they follow one another at
intervals of less than four weeks.

 

11.4.    Employee is not entitled to continued payment under the circumstances
set out in article 7:629 Dutch Civil Code.

 

11.5.    Employee’s salary during illness or other medical capacity will be
reduced by financial benefits that Employee receives under any contractual or
statutory insurance and any other income earned by Employee.

 

11.6.    If Employee’s illness or other incapacity to work ensues from an event
for which a third party is liable, Employee shall provide Bookings with all
relevant information and do everything in Employee’s power to enable Bookings to
exercise its right of recourse pursuant to Article 6:107a Dutch Civil Code.

 

3

--------------------------------------------------------------------------------


 

12.       Confidentiality

 

12.1.    Neither during the term of the employment contract nor upon termination
thereof, may Employee inform any third party in any form, directly or
indirectly, of any particulars concerning or related to the business conducted
by Bookings or its affiliated companies, regardless of whether such information
includes any reference to its confidential nature or ownership and regardless of
how Employee learned of the particulars.

 

12.2.    Notwithstanding the provisions of Article 7:650(3), (4) and (5) Dutch
Civil Code, if Employee violates Article 12.1, Employee will forfeit to Bookings
an immediately due and payable penalty of EUR 2,500 for each violation, as well
as a penalty of EUR 500 for each day the violation continues, without prejudice
to Bookings’ right to claim full compensation instead of such penalties.

 

13.       Non Competition

 

13.1.    For a period of 12 months after termination, Employee may not, without
Bookings’ prior written consent

 

(i)         engage in any activities that in any way, directly or indirectly,
compete with Bookings or its affiliates, including, without limitation, the
research into, development or provision of any online or call centre
accommodation booking or reservation services, nor establish, conduct (alone or
with others) or cause the conduct of any competing business, nor take any
interest in or be employed in any way whatsoever by such business, whether or
not for consideration;

 

(ii)        directly or indirectly induce employees of Bookings or its
affiliates to terminate their employment contracts with Bookings or its
affiliates;

 

(iii)       directly or indirectly, solicit, assist in soliciting, accept or
facilitate the acceptance of the custom or business of firms that or individuals
who were clients, customers or other business relations of Bookings or its
affiliates at the time of termination, or at any time during the 2 year period
preceding termination;

 

(iv)       in relation to any contract or arrangement which Bookings or it
affiliates have with any supplier for the supply of goods and services, for the
duration of such contract or arrangement, directly or indirectly, interfere with
the supply of such goods or services from any supplier, nor, directly or
indirectly, induce any supplier to cease or decline to supply such goods or
services to Bookings.

 

13.2.    Notwithstanding the provisions of Article 7:650(3), (4) and (5) Dutch
Civil Code, if Employee violates Article 13.1, Employee will forfeit to Bookings
an immediately due and payable penalty of EUR 2,500 for each violation, as well
as a penalty of EUR 500 for each day the violation continues, without prejudice
to Bookings’ right to claim full compensation instead of such penalties.

 

13.3.    Upon each breach of Article 13.1, the period referred to therein will
be extended by the duration of such breach.

 

4

--------------------------------------------------------------------------------


 

14.       Sidelines

 

14.1.    Without Bookings’ prior written consent, Employee will not perform any
other work for pay during Employee’s employment term, nor will Employee, alone
or with others, directly or indirectly, establish or conduct a business that is
competitive with Bookings’ business, whatever its form, or take any financial
interest in or perform work for such business, whether or not for consideration.

 

14.2.    During the term of the employment contract, Employee must refrain from
undertaking or holding any sidelines or additional posts, such as committee
work, managerial or other activities for organisations of an idealistic,
cultural, sporting, political or other nature, whether or not for consideration,
without Bookings’ prior written consent.

 

15.       Return of Property

 

15.1.    Upon termination of the employment contract, Employee shall immediately
return to Bookings all property belonging to Bookings, including materials,
documents and information copied in any form whatsoever.

 

16.       Intellectual and Industrial Property Rights

 

16.1.    All intellectual property rights, including but not limited to patent
rights, design rights, copyrights and neighbouring rights, database rights,
trademark rights, chip rights, trade name rights and know how, ensuing, during
or after this employment contract, in the Netherlands or abroad, from the work
performed by Employee under this employment contract (collectively:
‘Intellectual Property Rights’) will exclusively vest in Bookings.

 

16.2.    Insofar as any Intellectual Property Rights are not vested in Bookings
by operation of law, Employee covenants that Employee, at first request of
Bookings, will transfer to Bookings and, insofar as possible, hereby transfers
those rights to Bookings, which transfer is hereby accepted by Bookings.

 

16.3.    Insofar as any Intellectual Property Rights are not capable of being
transferred from Employee to Bookings, Employee hereby grants Bookings the
exclusive, royalty free, worldwide, perpetual right, with the right to grant
sublicenses, to use the Intellectual Property Rights in the broadest way, which
right is hereby accepted by Bookings.

 

16.4.    Insofar as any personal rights vest in Employee, and insofar as
permitted by law, Employee hereby waives all of Employee’s personal rights,
including, without limitation, the right to have one’s name stated pursuant to
the Dutch Copyright Act 1912 (‘Auteurswet 1912’).

 

16.5.    Employee shall promptly disclose all works, inventions, information,
Intellectual Property Rights and other results from the work performed by
Employee under this employment contract to Bookings.

 

5

--------------------------------------------------------------------------------


 

16.6.    Employee shall upon Bookings’ request, during or after this employment
contract, perform all acts that may be necessary in order to record the
Intellectual Property Rights in the name of Bookings with any competent
authority in the world. Reasonable costs thereof will be borne by Bookings.

 

16.7.    In case Employee, for any reason, is unable to provide the cooperation
in accordance with article 16.2 and 16.6, Employee hereby grants Bookings
irrevocable power of attorney to represent Employee with respect to the
assignment and registration of Intellectual Property Rights referred to in
article 16.2 and 16.6.

 

16.8.    Employee acknowledges that Employee’s salary includes reasonable
compensation for the loss of intellectual and industrial property rights.

 

17.       Applicable Law

 

17.1.    This employment contract and its annexes shall be governed by the laws
of the Netherlands.

 

 

Drawn up in duplicate originals and signed in                            on
                      2005

 

 

 

 

 

Bookings BV

[employee]

[Name]

 

[Position]

 

 

6

--------------------------------------------------------------------------------


 

Exhibit B

 

Award Agreements

 

Nonqualified Stock Option Agreement between the Company and Executive, dated
July 14, 2005.

 

Nonqualified Stock Option Agreement between the Company and Executive, dated
November 8 2005.

 

Restricted Stock Unit Agreement between the Company and Executive, dated
November 8, 2005.

 

Restricted Stock Unit Agreement between the Company and Executive, dated
March 5, 2007.

 

Performance Share Unit Agreement between the Company and Executive, dated
December 1, 2007.

 

Performance Share Unit Agreement between the Company and Executive, dated
March 5, 2008.

 

Summary of Awards

 

Award Type

 

Date of Grant

 

Unvested Portion of
Award as of the Effective
Date
(Unvested Portion of
Award is Forfeited as of
the Effective Date)

 

Nonqualified Stock Option

 

July 14, 2005

 

0 Options

 

Nonqualified Stock Option

 

November 8, 2005

 

3,334 Options

 

Restricted Stock Units

 

November 8, 2005

 

3,333 RSUs

 

Restricted Stock Units

 

March 5, 2007

 

9,000 RSUs

 

Performance Share Units

 

December 1, 2007

 

25,000 PSUs

 

Performance Share Units

 

March 5, 2008

 

6,108 PSUs

 

 

5

--------------------------------------------------------------------------------